Citation Nr: 0114139	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-03 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1989 to 
August 1993, and from February 1994 to February 1997.

This matter arises from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  The Board notes that the veteran had 
been scheduled for a hearing before a Board Member sitting in 
Lincoln, Nebraska, on March 13, 2001.  The veteran failed to 
appear for the hearing and failed to provide an explanation 
or a request that the hearing be rescheduled.  Therefore, his 
claim will be decided on the record as it stands.


FINDING OF FACT

There is no medical evidence of a currently diagnosed back 
disability that is related to military service.


CONCLUSION OF LAW

A low back disability was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1110 (West 1991), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim and eliminates the requirement 
that a claim be well-grounded.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice as to the 
evidence needed to substantiate his claim, he was afforded a 
VA examination of his back in April 1997, and there is no 
indication that there are records outstanding that are 
pertinent to this appeal. 

The veteran claims that he started having back pain during 
his second period of active duty after lifting heavy 
ammunition.  He maintains that his back pain is a disability 
that it related to service.  However, in reviewing the file 
in its entirety, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  His service 
medical records show no clinical findings, complaints, or 
treatment related to low back pain.  A separation examination 
report of July 1993 noted the veteran's reports of 
intermittent back pain, but the physical examination of the 
musculoskeletal system was normal.  Service medical records 
for the second period of service include an April 1994 
notation where the veteran complained of body aches, 
respiratory problems and low back pain.  Following an 
examination, it was determined that the symptoms were 
compatible with a common cold.  The separation examination 
report of December 1996 reflected the veteran's report of 
back pain since 1994, but there was no objective medical 
evidence of clinical findings or abnormalities of the back.

The veteran was afforded a VA examination in April 1997 for 
his complaints related to his back.  He reported occasional 
back pain, especially with excessive bending.  He reported 
that his pain began in 1995 after lifting rounds of 
ammunition.  The pain had worsened in the past 2 years, with 
flare-ups, especially after lifting more than 15 pounds.  His 
pain was alleviated by rest.  He used no ambulatory aids.  He 
occasionally used Tylenol for relief.  He experienced no 
numbness, tingling, or weakness in his lower extremities.  
The physical examination revealed no apparent tenderness or 
bony disruption.  A range of motion study showed forward 
flexion of the lumbar spine to 90 degrees, extension to 35 
degrees, lateral flexion to 45 degrees on each side, and 
rotation to the right and left to 90 degrees. The straight 
leg raising was negative and motor strength was intact.  Deep 
tendon reflexes were normal and was the sensory system in 
general.  The examiner reported a diagnosis of probably mild 
degenerative changes.  However, a subsequent X-ray report of 
the lumbar spine was negative and the amended diagnosis was 
reported to be symptoms consistent with mild degenerative 
change without evidence of degenerative joint disease by X-
ray.  

There is no evidence of outpatient treatment for the 
veteran's low back problems, and no records of treatment 
during service, despite his report that he was treated at 
Fort Riley from 1994 to 1997.  Moreover, there is no current 
diagnosis of a low back disability.  Notwithstanding the 
examiner's original finding of probable degenerative changes, 
the X-ray was negative for degenerative disease.  Thus, it is 
only the veteran's subjective statements of pain that provide 
a basis for a low back disability.  However, the veteran is 
not competent to provide a medical diagnosis as required in 
the instant case.  While the veteran may report symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, as the objective medical evidence of record 
reflects no diagnosed low back disability that is related to 
service, the claim must be denied.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1155, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).   



ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

